UNITED STATES DISTRICT COUR'I`
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. 1:18-cv-498
Black, J.
Plaintiff, Litkovitz, M.J.
vs.
SHANNON BEAR, et al., SUPPLEMENTAL REPORT AND
RECOMMENDATION TO DENY
MOTION 'I`O PROCEED
Defendants. IN FORMA PA UPERIS

This matter is before the Court on plaintiffs motion for leave to proceed informs
pauperis pursuant to 28 U.S.C. § 1915. (Doc. 5). F or the reasons Set forth in the Report and
Recomrnendation of July 27, 2018 (Doc. 3), plaintiffs motion should be DENIED.

IT IS SO RECOMMENDEI).

Date: Z»Z[/?G[E( %‘-¢n X//H
dge

Karen L. Litko\‘//itz, Magistra
United States District Court

 

UNITE]) STA'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. l :18'0\/-498
Black, J.
Plaintiff, Litkovitz, M.J.
vs.
SHANNON BEAR, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific Written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objectionsl If
the Report and Recomrnendation is based in Whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs A party may respond to another
party’S objections WITHIN 14 DAYS after being served With a copy thereofl Failure to make
objections in accordance With this procedure may forfeit rights on appeal. See Thomas v, Arn,

474 U.S. 140 (1985); Um`ted Smtes v. Walters, 638 F.Zd 947 (6th Cir. 1981).

